Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NOTICE OF ALLOWANCE in response to the amendments dated 8/4/2022.

	Claims 1, 3-11, and 13-22 are allowable.
		(Claims 2, 12, and 23 have been cancelled.)

The following is an examiner’s statement of reasons for allowance:  the combination of the applicant’s arguments and the amended claim 1 having the recitation of a motorized drive to open and/or close a wing of a barrier comprising an electric motor having a first reduction unit through which the electric motor operates the wing between open and closed positions and having an auxiliary elastic energy motor wherein the first reduction unit comprises a first and second toothed profile engaged with one another forming a gear with a variable transmission ratio dependent on the angular and linear position of the two toothed profiles wherein one of the toothed profiles forms a toothed section having a pitch profile that is non-circular, the auxiliary elastic energy motor comprises a second reduction unit which has a first and second toothed profiled engaged with one another with the first toothed profile of the second reduction unit and the second toothed profile of the first reduction unit are configured to operate both by the electric motor and the auxiliary elastic energy motor, the auxiliary elastic energy motor being connected to the wing through the second reduction unit, the first toothed profile of the second reduction unit having a first toothed profile axis of rotation and the second toothed profile of the first reduction unit having a second toothed profile axis of rotation are keyed onto the same shaft in such a way that the first toothed profile axis of rotation and the second toothed profile axis of rotation are coaxial and the second toothed profile of the auxiliary elastic energy motor substantially acts as a rack is seen as an unobvious improvement over the art of record..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634